EVERETT, Chief Judge
(concurring):
In his exhaustive and scholarly dissent, Judge Cook points out that members of foreign bars have often appeared as defense counsel in courts-martial.1 This circumstance implies that there is no per se rule of disqualification — and, therefore, that the unpublished opinion of the United States Navy Court of Military Review in United States v. Mayreis, N.C.M. 76 0820 (1976), to which the military judge was referred by trial counsel, was in error. On the other hand, it does not establish the existence of a per se rule that a foreign attorney must be allowed to represent an accused in an American court-martial.
While the Bar of the Philippines is highly regarded and has many common ties with the legal profession of this country, it is, nonetheless, a foreign bar. In my view, the right of a foreign attorney to appear in a court-martial is akin to the right of an attorney of one state to appear pro hae vice in the courts of another state. Simply being a lawyer, legally trained and admitted to practice law in one jurisdiction, does not automatically entitle one to appear in the courts of another jurisdiction. United States v. Anderson, 577 F.2d 258, 261 (5th Cir. 1978). Rather, an individual seeking to practice before any court must be admitted to practice in that court, either as a regular member of that court’s bar or as one who appears specially for a given case.
There is an increasing willingness to allow such pro hac vice appearances, as the Supreme Court has recognized. See Leis v. Flynt, 439 U.S. 438, 99 S.Ct. 698, 58 L.Ed.2d 717 (1979). However, that Court rejected the claim that an absolute right exists to make such an appearance. Id. Instead, admission of such a counsel to represent a party is a matter in the trial court’s sound discretion. And, consonant with the Sixth Amendment, a court, in exercising such discretion, can require appropriate training and familiarity with the laws of its jurisdiction as a precondition to admission to practice before it. See In Re Griffiths, 413 U.S. 717, 725, 93 S.Ct. 2851, 2856, 37 L.Ed.2d 910 (1973).
Accordingly, a military judge, in considering a request by a foreign attorney to be permitted to represent a service member being tried by court-martial, might wish to take into account such factors as: (a) the availability of the foreign attorney at times when court-martial sessions have been scheduled; (b) whether the accused proposes that the foreign civilian attorney appear in conjunction with military counsel; (c) familiarity of the attorney with English as spoken; (d) the practical alternatives for disciplining the attorney in the event of misconduct; (e) whether there would likely be foreign witnesses for the prosecution or the defense with whom the local attorney may be able to communicate more readily than could military defense counsel; and (f) similarity of ethnic or other background between the accused and the civilian attorney which might facilitate communication between the two, so that the accused feels more confident in the quality of the representation he will be receiving. Furthermore, even if the foreign attorney is allowed to appear, the military judge may *224still wish to utilize special measures to assure that there is a fair and speedy trial— such as announcing at the outset that no continuance will be granted merely to accommodate the other commitments of the foreign attorney and declaring a mistrial if, at any time, actions of the civilian defense counsel threaten orderly court proceedings.
The allegations of the petition for extraordinary relief raised the real possibility that the military judge had applied a per ae rule of disqualification. Therefore, considering the petition on its merits, rather than awaiting the outcome of the trial, was appropriate. However, examination of the record of the hearing conducted by the military judge convinces me that a per se disqualification was not being invoked by the military judge. Therefore, as it was within the judge’s discretion to bar Attorney Soriano from the defense, I join in denying the petition.
The principal opinion authorizes Attorney Soriano to further develop the record with a view to inducing a favorable reconsideration in the military judge’s discretion. It would, of course, be helpful for purposes of any later appellate review if the judge, in exercising his discretion, would specify on the record the factors he considered. However, I am persuaded that neither the Congress through Article 38(b) of the Code2 nor the President through paragraph 48a of the Manual3 intended to infringe upon the military judge’s exercise of broad discretion to determine whether, and under what circumstances, a member of a foreign bar can practice in his court.4

. Indeed, in my brief service on this Court, I have examined the records of several courts-martial in which accused persons were represented by one or more members of the Philippine Bar. See, e. g., United States v. Vargas, No. 38,841, pet. denied, 9 M.J. 122 (1980); United States v. Sarile, No. 39,093, pet. denied, 9 M.J. 519 (1980).


. Article 38(b), Uniform Code of Military Justice, 10 U.S.C. § 838(b).


. Para. 48a, Manual for Courts-Martial, United States, 1969 (Revised edition).


. If we were of the view that a civilian foreign attorney could represent the accused as a matter of right, we would be confronted with the ironic situation that, while he could actively pursue his client’s defense at trial, he would have no right to do so on appeal. Rule 8, Courts of Military Review Rules of Practice and Procedure, specifies that, as to qualifications of civilian counsel appearing in those courts, such “counsel shall be a member of the bar of a Federal court or of the highest court of a State, and may be required to file a certificate setting forth such qualifications.” 3 M.J. Rule 8a. Similarly, this Court’s Rules of Practice and Procedure admonishes that “[n]o attorney shall practice before this Court unless the attorney has been admitted to the bar of this Court or is appearing pro hac vice by leave of Court.” 4 M.J. Rule 11(a). The Rule goes on to prescribe that it is a prerequisite to be admitted “to the bar of this Court that” such attorney “be a member of the bar of a Federal court or of the highest court of a State, Territory, Commonwealth, or Possession, and that their private and professional character shall appear to be good.” 4 M.J. Rule 11(b).